UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
______________________________________

BRENDA ELAINE BENSON,

                            Plaintiff,

                   v.                                                           DECISION AND ORDER
                                                                                     18-CV-320S
COMMISSIONER OF SOCIAL SECURITY,

                Defendant.
______________________________________



           1.      Plaintiff Brenda Elaine Benson brings this action pursuant to the Social

Security Act (“the Act”), seeking review of the final decision of the Commissioner of Social

Security that denied her applications for disability insurance benefits and Supplemental

Security Income under Titles II and XVI of the Act. (Docket No. 1.) The Court has

jurisdiction over this action under 42 U.S.C. § 405(g).

           2.      Plaintiff protectively filed her applications with the Social Security

Administration on April 24, 2014. (R. 1 at 13.) Plaintiff alleged disability since September

10, 2013, due to depression and anxiety, diabetes, and back problems. (R. at 30, 216.)

Plaintiff’s applications were denied (R. at 124-26, R. at 127-29), and Plaintiff thereafter

requested a hearing before an administrative law judge (“ALJ”). (R. at 134-35.)

           3.      On September 20, 2016, ALJ Bryce Baird held a hearing at which Plaintiff,

represented by her attorney Kelly Laga, appeared and testified. (R. at 34-84.) Vocational

Expert Susan Rowe also appeared and testified via telephone. Id. At the time of the




1
    Citations to the underlying administrative record are designated as “R. at __.”
hearing, Plaintiff was 52 years old, with a 10th grade-equivalent education and past work

experience as a cleaner, cook, and pricing clerk. (R. at 169, 518, 217.)

       4.      The ALJ considered the case de novo and, on August 9, 2017, issued a

written decision denying Plaintiff’s applications for benefits. (R. at 13-28.) On January 11,

2018, the Appeals Council denied Plaintiff’s request to review the ALJ’s decision. (R. at

1-4.) Plaintiff filed the current action challenging the Commissioner’s final decision, 2 on

March 9, 2018. (Docket No. 1.)

       5.      Both parties moved for judgment on the pleadings under Rule 12(c) of the

Federal Rules of Civil Procedure. (Docket Nos. 14, 15.) Plaintiff filed a response on

March 18, 2019, at which time this Court took the motions under advisement without oral

argument. (Docket No. 16.) For the reasons that follow, Plaintiff’s motion is denied, and

Defendant’s motion is granted.

       6.      A court reviewing a denial of disability benefits may not determine de novo

whether an individual is disabled. See 42 U.S.C. §§ 405(g), 1383(c)(3); Wagner v. Sec’y

of Health & Human Servs., 906 F.2d 856, 860 (2d Cir. 1990). Rather, the Commissioner’s

determination will be reversed only if it is not supported by substantial evidence or there

has been a legal error. See Grey v. Heckler, 721 F.2d 41, 46 (2d Cir. 1983); Marcus v.

Califano, 615 F.2d 23, 27 (2d Cir. 1979). Substantial evidence is that which amounts to

“more than a mere scintilla,” and it has been defined as “such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Richardson v.

Perales, 402 U.S. 389, 401, 91 S. Ct. 1420, 1427, 28 L. Ed. 2d 842 (1971). Where

evidence is deemed susceptible to more than one rational interpretation, the


2
 ALJ Baird’s September 20, 2016 decision became the Commissioner’s final decision when the Appeals
Council denied Plaintiff’s request for review.

                                                 2
Commissioner’s conclusion must be upheld. See Rutherford v. Schweiker, 685 F.2d 60,

62 (2d Cir. 1982).

      7.     “To determine on appeal whether an ALJ’s findings are supported by

substantial evidence, a reviewing court considers the whole record, examining the

evidence from both sides, because an analysis of the substantiality of the evidence must

also include that which detracts from its weight.” Williams on Behalf of Williams v. Bowen,

859 F.2d 255, 258 (2d Cir. 1988).           If supported by substantial evidence, the

Commissioner’s finding must be sustained “even where substantial evidence may support

the plaintiff's position and despite that the court’s independent analysis of the evidence

may differ from the [Commissioner’s].” Rosado v. Sullivan, 805 F. Supp. 147, 153

(S.D.N.Y. 1992). In other words, this Court must afford the Commissioner’s determination

considerable deference and will not substitute “its own judgment for that of the

[Commissioner], even if it might justifiably have reached a different result upon a de novo

review.” Valente v. Sec’y of Health & Human Servs., 733 F.2d 1037, 1041 (2d Cir. 1984).

      8.     The Commissioner has established a five-step sequential evaluation

process to determine whether an individual is disabled under the Act. See 20 C.F.R.

§§ 404.1520, 416.920. The Supreme Court of the United States recognized the validity

of this analysis in Bowen v. Yuckert, and it remains the proper approach for analyzing

whether a claimant is disabled. 482 U.S. 137, 140-42, 107 S. Ct. 2287, 2291, 96 L. Ed.

2d 119 (1987).

      9.     The five-step process is as follows:

             First, the [Commissioner] considers whether the claimant is
             currently engaged in substantial gainful activity. If he is not,
             the [Commissioner] next considers whether the claimant has
             a “severe impairment” which significantly limits his physical or

                                            3
              mental ability to do basic work activities. If the claimant
              suffers such an impairment, the third inquiry is whether, based
              solely on medical evidence, the claimant has an impairment
              which is listed in Appendix 1 of the regulations. If the claimant
              has such an impairment, the [Commissioner] will consider him
              disabled without considering vocational factors such as age,
              education, and work experience; the [Commissioner]
              presumes that a claimant who is afflicted with a “listed”
              impairment is unable to perform substantial gainful activity.
              Assuming the claimant does not have a listed impairment, the
              fourth inquiry is whether, despite the claimant's severe
              impairment, he has the residual functional capacity to perform
              his past work. Finally, if the claimant is unable to perform his
              past work, the [Commissioner] then determines whether there
              is other work which the claimant could perform.

Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982) (per curiam) (quotations in original);

see also 20 C.F.R. § 404.1520; Rosa v. Callahan, 168 F.3d 72, 77 (2d Cir. 1999).

       10.    Although the claimant has the burden of proof on the first four steps, the

Commissioner has the burden of proof on the fifth and final step. See Bowen, 482 U.S.

at 146 n.5; Ferraris v. Heckler, 728 F.2d 582, 584 (2d Cir. 1984). The final step is divided

into two parts. First, the Commissioner must assess the claimant's job qualifications by

considering his physical ability, age, education, and work experience.            Second, the

Commissioner must determine whether jobs exist in the national economy that a person

having the claimant's qualifications could perform. See 42 U.S.C. § 423(d)(2)(A); 20

C.F.R. § 404.1520(f); Heckler v. Campbell, 461 U.S. 458, 460, 103 S. Ct. 1952, 1954, 76

L. Ed. 2d 66 (1983).

       11.    The ALJ analyzed Plaintiff’s claim for benefits under the process set forth

above. At step one, the ALJ found that Plaintiff has not engaged in substantial gainful

activity since September 10, 2013. (R. at 15.) At step two, the ALJ found that Plaintiff

has the severe impairments of anxiety, depression, lumbago, obesity, diabetes,



                                             4
osteoarthritis, and carpal tunnel syndrome. (R. at 15.) At step three, the ALJ found that

Plaintiff does not have an impairment or combination of impairments that meets or

medically equals any impairment(s) listed in 20 C.F.R. Part 404, Subpart P, Appendix 1.

(R. at 16-18.)

       12.       Next, the ALJ found that Plaintiff retains the residual functional capacity

(“RFC”) to perform a reduced range of light work, and is able to lift and carry on occasion

up to 20 pounds, and frequently up to 10 pounds. The ALJ stated that Plaintiff can

                 sit for up to 6 hours in an 8-hour workday and can stand or
                 walk for up to 6 hours in an 8-hour workday. She is limited to
                 no climbing ladders, ropes or scaffolds and no crawling; but
                 can frequently stoop, kneel, and crouch. She can frequently
                 handle and finger with the right dominant hand. She can have
                 no exposure to hazards such as unprotected heights or
                 moving machinery. In addition, she is limited to simple routine
                 tasks, that can be learned after a short demonstration or within
                 30 days. She can have no more than superficial interaction
                 with the public and occasional interaction with co-workers.

(R. at 18.)

       13.       At step four, the ALJ found Plaintiff capable of performing her past relevant

work as a cleaner. (R. at 26.) In the alternative, the ALJ found that there are other jobs

that exist in significant numbers in the national economy that Plaintiff could perform.

Accordingly, the ALJ found that Plaintiff is not disabled. (R. at 27.)

       14.       Plaintiff claims that the ALJ’s RFC determination is not supported by

substantial evidence because the ALJ discounted the only medical opinion concerning

her physical limitations. She also claims that the ALJ improperly failed to consider her

breast cancer as a serious impairment at Step 2 and failed to account for her breast

cancer in his RFC determination. Both arguments fail.




                                                5
       15.    First, Plaintiff faults the ALJ for rendering an RFC determination despite

discounting the only medical opinion in the record by affording it only “limited weight.”

Plaintiff does not, however, acknowledge the abundance of available medical evidence

in the record or the ALJ’s thorough discussion of it. Most of these records contain findings

indicating some degree of impairment to Plaintiff’s right hand and back, but not a disabling

impairment.

       16.    For example, consultative examiner Dr. Donna Miller examined Plaintiff on

August 6, 2014. Plaintiff’s gait appeared normal, but her squat was at 50% of normal. (R.

at 488.) Dr. Miller found no abnormality in Plaintiff’s thoracic spine. (R. at 489.) Dr. Miller’s

hand examination found strength 5/5 in the upper and lower extremities; no hand deficit

was noted. (R. at 490.) Dr. Miller’s diagnosis was chronic low back pain, type 2 diabetes,

and hypertension. Id. Dr. Miller’s opinion was that Plaintiff had a “mild limitation” for heavy

lifting, bending, carrying, pushing and pulling. Id. In assessing this evidence, the ALJ gave

it “limited weight” because he found Dr. Miller’s findings of “mild limitations” to be “vague.”

(R. at 25.)

       17.    Nonetheless, the ALJ’s RFC findings are fully supported by other medical

evidence in the record. The final question of disability is reserved to the Commissioner.

Snell v. Apfel, 177 F.3d 128, 133–34 (2d Cir. 1999). The law provides that an ALJ is

permitted to assess RFC when the record contains enough evidence from which an RFC

can be determined. See Tankisi v. Comm’r of Soc. Sec., 521 Fed. App’x 29, 34 (2d Cir.

2013) (summary order). In other words, a medical source statement or formal medical

opinion is not necessarily required for an ALJ to make an RFC determination. See id.; cf.




                                               6
Pellam v. Astrue, 508 Fed. App’x 87, 90 (2d Cir. 2013) (summary order) (upholding ALJ’s

RFC determination where the ALJ relied on physician’s findings and treatment notes).

       18.    Here, the record contains ample medical records in addition to Dr. Miller’s

2014 opinion. Exam notes from Excelsior Orthopaedics on February 27, 2015, show a

positive Tinel’s sign at the right carpal tunnel, limited range of motion on the right thumb,

and swelling at the CMC joint on her right hand. (R. at 691.) Plaintiff’s right grip strength

was 13 pounds and her left grip strength was 50 pounds. Her pinch strength was 8 pounds

on her right hand and 12.3 pounds on her left hand. Id. Excelsior records from December

7, 2015, show a positive Tinel’s sign, positive carpal compression test, and positive

Phalen’s test on the right hand, as well as tenderness and limited range of motion in the

right hand. (R. at 693-94.) Plaintiff’s grip strength improved to 35 pounds on the right, 52

pounds on the left. Id. Similar symptoms were noted at a January 20, 2016 Excelsior visit.

At this visit, results of an EMG test were reported as normal. (R. at 705.) A cortisone

injection was also given. Id. These records support the ALJ’s RFC findings.

       19.    Plaintiff’s back issues are also documented in the record. The ALJ

recognized that on August 19, 2014, Plaintiff’s physician Dr. Winston Douglas found

painful lumbar flexion and extension, tenderness of paravertebral muscles, and spinous

process tenderness at L3, L4, and L5. (R at 844.) On May 12, 2015, Dr. Douglas found

restricted thoracic spine range of motion, painful neck range of motion, tenderness at

paravertebral muscles and spinous process on both sides. (R. at 826.) On June 16, 2015,

Dr. Douglas noted a knot-like mass over Plaintiff’s cervical spine area, tenderness at the

paravertebral region, restricted range of motion in cervical and lumbar spines, and

spinous process tenderness on both sides. (R. at 821-822.) Visits on July 16 and October



                                             7
15, 2015, resulted in similar findings. (R. at 816, 803.) None of these conditions were

found to preclude Plaintiff from working.

          20.   The ALJ’s decision is also supported by the hearing testimony. At her

September 20, 2016 hearing, Plaintiff testified to hand and back pain. She claimed that

she had sharp pain from her right wrist to her right thumb that caused her hand to shake

and made her drop things. (R. at 51-52, 55.) She stated that she frequently wore a brace

on her right hand, though she was not wearing it at the hearing. (R. at 53-55.) Plaintiff

testified that the most she could lift with both hands was 2-3 pounds, or a gallon of milk.

Id. Plaintiff testified that she could only stand for 3-5 minutes before her back and foot

bothered her too much. (R. at 54.) She stated she could walk, at most, a block or a block

and a half before her back bothered her. Id. The ALJ credited this testimony to the extent

that it was consistent with the diagnostic evidence. (R. at 25.)

          21.   At the hearing, the ALJ also asked Plaintiff about her past use of

housecleaning as a coping mechanism. (R. at 59-60, 728.) Plaintiff acknowledged that

some days she could still clean her house. (R. at 60.) The ALJ also questioned Plaintiff

about her prior statements that walking and getting outside helped her mental state. (R.

at 70.)

          22.   The ALJ described in great detail the medical records Plaintiff submitted.

(See R. at 19-25.) In his final assessment, he noted that although Plaintiff alleged hand

pain, the EMG performed at Excelsior was normal. (R. at 25.) He further noted that

although Plaintiff alleged back pain, no x-rays or MRIs supported that complaint. Id. The

ALJ also noted that Plaintiff cooks, cleans, and shops. Id. Ultimately the ALJ concluded

that Plaintiff had the RFC to lift 20 pounds occasionally, 10 pounds regularly, and that she



                                             8
was capable of frequent stooping, kneeling and crouching, and frequent handling and

fingering with her right hand. (R. at 18.) He also stated Plaintiff could stand or walk for up

to 6 hours in an 8-hour workday. Id. As discussed above, these findings are sufficiently

supported by substantial evidence in the record.

         23.      Plaintiff’s second argument is that the ALJ erred in not considering her

breast cancer either at Step 2 or in his RFC assessment. Defendant argues that there

was no evidence in the record that Plaintiff’s breast cancer caused any ongoing functional

restrictions. (Docket No. 15-1 at 10.) Indeed, review of the record reveals no error in the

ALJ’s treatment of this issue.

         24.      Plaintiff was diagnosed with Ductal Carcinoma in Situ (“DCIS”) 3 on May 18,

2016, and underwent a lumpectomy on July 1, 2016. (R. at 675, 673.) On August 5, 2016,

Plaintiff’s calcifications were noted to be “benign.” (R. at 720.) A followup mammogram

on August 5, 2016, showed “no suspicious residual calcifications.” (R. at 717.) Plaintiff

was to begin a course radiation as a preventative measure. (R. at 721.) On August 9,

2016, Plaintiff told Alyssa Sullivan, a social worker at Horizon, that her cancer had been

completely removed and that only a few radiation sessions were needed. (R. at 765.) The

ALJ questioned Plaintiff about her cancer, and Plaintiff stated that her next step would be

a check up with her doctor, and that hopefully the cancer would not come back. (R. at

64.)

         25.      The burden of proving disability lies with Plaintiff. 20 C.F.R. § 404.1512(a).

To be considered disabled, a claimant’s disability must have lasted, or must be expected



3
 “DCIS is considered the earliest form of breast cancer. DCIS is noninvasive, meaning it hasn't spread out of the
milk duct and has a low risk of becoming invasive.” https://www.mayoclinic.org/diseases-
conditions/dcis/symptoms-causes/syc-20371889. Accessed 9/24/2019.

                                                         9
to last, for a continuous period of at least 12 months. 20 C.F.R. § 1509. Plaintiff presented

no evidence that her DCIS had lasted 12 months, nor was there any evidence that it was

expected to last 12 months.

       26.    To the extent that Plaintiff faults the ALJ for not contacting her cancer care

providers, the record establishes that the ALJ requested additional medical records that

Plaintiff was previously unable to obtain, and added them to the record on May 2, 2017.

(R. at 40, 272.) The ALJ also offered Plaintiff the opportunity to submit additional evidence

and to request a supplemental hearing. (R. at 272.) On July 12, 2017, Plaintiff, through

her attorney, asked for the ALJ’s help in obtaining more, non-cancer-related, medical

records. (R. at 275.) If Plaintiff was experiencing ongoing symptoms of breast cancer that

affected her ability to work, she could and should have alerted the ALJ to this fact, and

submitted additional records or asked for his help in obtaining them. Plaintiff did not do

so, and, in light of these circumstances, the ALJ had no independent obligation to request

further records. This Court therefore detects no error.

       27.    Having reviewed the ALJ’s decision in light of Plaintiff’s arguments, this

Court finds that it is free from legal error and supported by substantial evidence. Plaintiff’s

motion for judgment on the pleadings is therefore denied, and Defendant’s motion

seeking the same relief is granted.




                                              10
      IT HEREBY IS ORDERED, that Plaintiff’s Motion for Judgment on the Pleadings

(Docket No. 14) is DENIED.

      FURTHER, that Defendant’s Motion for Judgment on the Pleadings (Docket No.

15) is GRANTED.

      FURTHER, that the Clerk of Court is directed to CLOSE this case.

      SO ORDERED.



      Dated:       October 1, 2019
                   Buffalo, New York



                                                    s/William M. Skretny
                                                    WILLIAM M. SKRETNY
                                                   United States District Judge




                                         11
